Name: 92/603/EEC, Euratom: Council Decision of 21 December 1992 on the conclusion of an Agreement between the European Economic Community and the European Atomic Energy Community and the Republic of Lithuania on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: political framework;  cooperation policy;  European construction;  political geography
 Date Published: 1992-12-31

 Avis juridique important|31992D060392/603/EEC, Euratom: Council Decision of 21 December 1992 on the conclusion of an Agreement between the European Economic Community and the European Atomic Energy Community and the Republic of Lithuania on trade and commercial and economic cooperation Official Journal L 403 , 31/12/1992 P. 0019 - 0019 Finnish special edition: Chapter 11 Volume 20 P. 0116 Swedish special edition: Chapter 11 Volume 20 P. 0116 COUNCIL DECISION of 21 December 1992 on the conclusion of an Agreement between the European Economic Community and the European Atomic Energy Community and the Republic of Lithuania on trade and commercial and economic cooperation (92/603/EEC, Euratom)THE COUNCIL OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion of the Agreement between the European Economic Community and the European Atomic Energy Community and the Republic of Lithuania on trade and commercial and economic cooperation is necessary for the achievement of the Community's objectives in the field of external economic relations; whereas that Agreement should be approved; Whereas it appears that certain measures of economic cooperation provided for by the Agreement exceed the powers provided for in the Treaty, and in particular those specified in the field of the common commercial policy, HAS DECIDED AS FOLLOWS: Article 1The Agreement between the European Economic Community and the European Atomic Energy Community and the Republic of Lithuania on trade and commercial and economic cooperation is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2The President of the Council shall on behalf of the Community give the notification provided for in Article 21 of the Agreement (2). Article 3The Commission assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 18 of the Agreement. Done at Brussels, 21 December 1992. For the CouncilThe PresidentD. HURD(1) Opinion delivered on 18 December 1992 (not yet published in the Official Journal). (2) See page 16 of this Official Journal.